       Case 2:18-cv-00414 Document 8 Filed in TXSD on 11/16/18 Page 1 of 7



                            THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                 CORPUS CHRISTI DIVISION

  SANDPIPER CONDOMINIUM                         §
  COUNCIL OF CO-OWNERS, INC.,                   §
    Plaintiff                                   §
                                                §    Hon. Nelva Gonzales Ramos
  v.                                            §    Civil Action No.: 2:18-cv-00414
                                                §
  LEXINGTON INSURANCE COMPANY,                  §
    Defendant                                   §

               DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES

       Defendant Lexington Insurance Company (“Defendant”) files this Answer and Affirmative

Defenses to Plaintiff’s First Amended Petition and Jury Demand, as follows:

       1.      Paragraph I sets forth legal matters pertaining to discovery under the Texas Rules

of Civil Procedure. Discovery in this action will be governed by the Federal Rules of Civil

Procedure and as such, the statement in paragraph I is moot. To the extent a response is required,

the allegations in paragraph I are denied.

       2.      Defendant is without sufficient information to admit or deny the allegations in

paragraph II, except admits, based on information and belief, that Sandpiper Condominium

Council of Co-Owners, Inc. is a corporation organized under the laws of the State of Texas, with

its principal place of business in Texas, and that the Sandpiper condominium building is located

in Nueces County, Texas.

       3.      Defendant denies each and every allegation in paragraph III, except as follows.

Defendant denies knowledge or information sufficient to form a belief as to the allegations

regarding Plaintiff’s request for service of process on Defendant. Defendant admits the policy at

issue contains a “Service of Suit” provision and refers to same for its terms and conditions.




788693.5
      Case 2:18-cv-00414 Document 8 Filed in TXSD on 11/16/18 Page 2 of 7



Defendant admits it operates on a surplus lines basis with regard to property insurance in the State

of Texas.

       4.      Paragraph IV asserts legal matters to which no response is required. To the extent

a further response is required, Defendant denies each and every allegation in paragraph IV, except

admits that Plaintiff seeks over $1 million in monetary relief, and that, upon information and belief,

the Sandpiper condominium building is located in Nueces County, Texas.

       5.      Defendant denies each and every allegation in paragraph V, except admits that it

issued policy number 41-LX-024058334-3, with a policy period of May 1, 2017, through May 1,

2018 (the “Policy”), and refers to the Policy for its terms and provisions.

       6.      Defendant denies each and every allegation in paragraph VI except as follows.

Defendant admits that the Sandpiper condominium was damaged as a result of Harvey. Defendant

refers to the Policy for its terms and conditions.

       7.      Defendant denies each and every allegation in paragraph VII, except as follows.

Defendant admits that it has paid over $4 million for Harvey-related loss and damage regarding

the Sandpiper condominium building. Defendant admits it has certain obligations under the Policy

and Texas law, and has complied with those obligations.

       8.      Defendant denies each and every allegation in paragraph VIII.

       9.      Defendant denies each and every allegation in paragraph IX except admits that

there was Harvey-related damage to the Sandpiper condominium building.

       10.     Defendant denies each and every allegation contained in paragraph X.

       11.     Defendant denies each and every allegation in paragraph XI.

       12.     Defendant denies each and every allegation in paragraph XII except as follows.

Defendant admits that a claim for Harvey-related damage was made regarding the Sandpiper


                                                     2

788693.5
       Case 2:18-cv-00414 Document 8 Filed in TXSD on 11/16/18 Page 3 of 7



condominium building, and that the claim was timely investigated and adjusted and all amounts

due under the Policy were timely paid.

        13.     Defendant denies each and every allegation contained in paragraph XIII, except

admits that Defendant has paid over $4 million for Harvey-related loss and damage regarding the

Sandpiper condominium building.

        14.     Defendant denies each and every allegation in paragraph XIV.

        15.     Defendant denies each and every allegation in paragraph XV.

        16.     Defendant denies each and every allegation in paragraph XVI.

        17.     Defendant denies each and every allegation in paragraph XVII.

        18.     Paragraph XVIII addresses discovery under the Texas Rules of Civil Procedure.

This removed action is governed by the Federal Rules of Civil Procedure, and the requests in this

paragraph are now moot. To the extent any response to paragraph XVIII is required, Defendant

denies each and every allegation in paragraph XVIII.

        19.     Defendant denies each and every allegation in paragraph XIX and denies that

Plaintiff is entitled to recovery.

                                     AFFIRMATIVE DEFENSES

        Lexington as follows for its Affirmative Defenses to the First Amended Petition:

                                      First Affirmative Defense

        1.      The First Amended Petition fails to state a claim upon which relief can be granted.

                                     Second Affirmative Defense

        2.      The Plaintiff’s claims may be barred or limited by the doctrine of accord and

satisfaction.




                                                 3

788693.5
      Case 2:18-cv-00414 Document 8 Filed in TXSD on 11/16/18 Page 4 of 7



                                      Third Affirmative Defense

       3.      The Plaintiff’s claims may be barred by one or more of the doctrines of waiver,

laches, unclean hands, or estoppel.

                                      Fourth Affirmative Defense

       4.      The Plaintiff has failed to provide written notice to Defendant in accordance with

Texas Insurance Code chapters 541, 542, and 542A.

                                      Fifth Affirmative Defense

       5.      Coverage for Plaintiff’s claim is subject to the Policy’s exclusions. The Policy

includes the following exclusions for wear and tear, rust and corrosion, and water leakage, and

Plaintiff’s claim is barred to the extent such exclusions apply:

               B.      Exclusions

               2.     We will not pay for loss or damage caused by or resulting
               from any of the following:

                                  *               *                *

                       d.     (1)     Wear and tear;
                              (2)     Rust or other corrosion, decay, deterioration,
               hidden or latent defect or any quality in property that causes it to
               damage or destroy itself.

                                  *               *                *

                       f.   Continuous or repeated seepage or leakage of water,
               or the presence of condensation of humidity, moisture or vapor,
               that occurs over a period of 14 days or more.

                                      Sixth Affirmative Defense

      6.       Coverage for Plaintiff’s claim is subject to the Policy’s exclusions. The Policy

includes the following exclusions for faulty, inadequate or defective repair, maintenance or design,

and Plaintiff’s claim is barred to the extent such exclusions apply:


                                                  4

788693.5
      Case 2:18-cv-00414 Document 8 Filed in TXSD on 11/16/18 Page 5 of 7



               B.      Exclusions

               3.     We will not pay for loss or damage caused by or resulting
               from any of the following, 3.a. through 3.c. But if an excluded
               cause of loss that is listed in 3.a. through 3.c. results in a Covered
               Cause of Loss, we will pay for the loss or damage caused by that
               Covered Cause of Loss.

                                  *               *                *

                       c.   Faulty, inadequate or defective:

                                  *               *                *

                                (2)    Design, specifications, workmanship, repair,
               construction, renovation, remodeling, grading, compaction;
                                (3)    Materials used in repair, construction,
               renovation or remodeling; or
                                (4)    Maintenance;
               of part or all of any property on or off the described premises.

                                    Seventh Affirmative Defense

       7.      The Plaintiff’s claim for business income damages is barred by the applicable limit

of the Policy, which has been paid in full.

                                      Eighth Affirmative Defense

       8.      To the extent Plaintiff seeks as damages the cost of complying with ordinances or

laws, any recovery is subject to the policy provisions which provide, in part, that the cost of

reconstruction in accord with ordinances or laws is not covered unless the property is actually

repaired or replaced at the same or another premises, and unless the repairs are made as soon as

reasonably possible after the loss or damage, not to exceed two years. Plaintiff’s claim is barred to

the extent Plaintiff has not complied with this provision.

                                      Ninth Affirmative Defense

       9.      Plaintiff’s claims are barred to the extent that Plaintiff has failed to satisfy

conditions precedent to coverage under the Policy.

                                                  5

788693.5
      Case 2:18-cv-00414 Document 8 Filed in TXSD on 11/16/18 Page 6 of 7



                                      Tenth Affirmative Defense

       10.      To the extent that Plaintiff’s damages were not caused by Hurricane Harvey, there

is no coverage under the Policy.

                                    Eleventh Affirmative Defense

       11.      Plaintiff’s claims are barred in whole or in part by Plaintiff’s failure to take

reasonable measures to mitigate, minimize, or avoid damages.

                                    Twelfth Affirmative Defense

      12.       Defendant reserves the right to raise additional affirmative defenses upon discovery

of further information regarding Plaintiff’s claims.

       WHEREFORE, Defendant asks for a judgment:

             a) that the Plaintiff take nothing;

             b) dismissing the First Amended Petition with prejudice;

             c) awarding Defendant its costs and attorney’s fees; and

             d) awarding Defendant such other or further relief as the Court deems just and
                proper.

Dated: November 16, 2018.

                                                       Respectfully submitted,

                                                       By:_/s/ Raymond Gregory     _________
                                                         Raymond L. Gregory II
                                                         S.D. Texas Bar No. 12879
                                                         State Bar No. 08438275
                                                         rlg2@egglestonbriscoe.com

                                                       EGGLESTON & BRISCOE LLP
                                                       333 Clay Street, Suite 4800
                                                       Houston, Texas 77002
                                                       Tel: (713) 659-5100
                                                       Fax: (713) 951-9920

                                                       Attorneys for Lexington Insurance Company
                                                   6

788693.5
      Case 2:18-cv-00414 Document 8 Filed in TXSD on 11/16/18 Page 7 of 7




                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing instrument has been served on all
counsel of record in accordance with the FEDERAL RULES OF CIVIL PROCEDURE on November 16,
2018.

           William J. Chriss
           The Snapka Law Firm
           606 N. Carancahua, Suite 1511
           P.O. Box 23017
           Corpus Christi, Texas 78403
           (361) 884-8545 - Fax
                                                    /s/Raymond Gregory       ______
                                                       Raymond L. Gregory II




                                               7

788693.5
